DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angelico (US 20200230336 A1).


	Regarding claims 3 and 13, Angelico discloses: wherein the processing device is configured to automatically set the second position to a 15position of the identified event in the signal waveform, if only a single predetermined event is identified in the signal waveform (para. 0045-0046, 0051-0052).  
	Regarding claims 4 and 14, Angelico discloses: wherein a size of the preset 20area is adjustable (para. 0052). 
	 Regarding claims 5 and 15, Angelico discloses: wherein the predetermined events are identified in a preset area of the signal waveform before the first position, behind the first position, 25above the first position and/or below the first position (para. 0038).
	Regarding claims 6 and 16, Angelico discloses: wherein the predetermined events comprise at least one of a rising edge, a falling edge, a signal increasing or decreasing a predetermined level 30or a peak value, a number of one or more predetermined values (para. 0050; Figs. 4a-4c).  

	Regarding claims 8 and 18, Angelico discloses: P48976-US28wherein the processing device is configured to identify similar events in a plurality of different signal waveforms (para. 0032: “While collecting data, the ventilator 102 may analyze and/or graph the data, as a function of time or another parameter (e.g., volume), to determine one or more waveforms. These waveforms may be used by the clinician 108 in determining potential adjustments or changes to settings of the ventilator 102 in order to optimize treatment”; by inherency, the processing device of Angelico is applicable to identify similar events in different signal waveforms associated with a plurality of different patients or the same patient; see para. 0028-0030, 0033).  	Regarding claims 9 and 19, Angelico discloses: wherein the processing device is configured to identify multiple different predetermined events in the single signal waveform (para. 0050).  
	Regarding claims 10 and 20, Angelico discloses: 10a measurement device for analyzing the measured signal based on the determined second position (e.g., para. 0051: “The supplemental text 422 may contain links to external sources of information, patient data collected at the time of an anomaly, suggestions for mitigating or remedying a potential issue, statistical analysis for matching the anomaly with the potential issue, a confidence interval, a list of multiple potential issues, a description of one or more potential issues, or any other text or image that may be helpful to educate the clinician regarding a potential problem or problems associated with a detected anomaly”).

Response to Arguments
5.	Applicant's arguments received 10/21/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action.
	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/X.S/Examiner, Art Unit 2862

/TOAN M LE/Primary Examiner, Art Unit 2864